Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 1 of 16 PageID# 3713




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Newport News Division

  KEN SPIRITO,

                         Plaintiff,

                    V.                                                 Civil Action No.4;18cv58

  PENINSULA AIRPORT COMMISSION,

                         Defendants.



                                             ORDER


         This matter is before the Court on Peninsula Airport Commission's (the "PAC's" or the

  "Commission's") Motion for Summary Judgment ("Motion"), Doc. 63. On Wednesday, March

  26, 2019, the parties convened for a hearing to argue the Motion. For the reasons stated herein,

  the Court GRANTS Defendant's Motion for Summary Judgment,IN PART.

                                I.      PROCEDURAL HISTORY

         On January 17, 2018, Plaintiff Ken Spirito ("Plaintiff or "Spirito") filed a defamation

  action in state court against the PAC, Lisa Ortiz, Renee Ford, Wilmer Thomas, and Sharon Scott

  (collectively,"PAC Defendants") based on the same facts at issue in this case. S^ Ken Spirito v.

  Peninsula Airport Commission Newport News/Williamsburg International Airport. Lisa M. Ortiz.

  E. Renee Ford. Wilmer K. Thomas. Jr. and Sharon P. Scott. Case No. CL 18-103; Doc. 9 at 1.

  After a hearing on April 13, 2018, the state court sustained the PAC Defendants' demurrer and

  gave Plaintiff leave to amend his Complaint. Doc. 14-1 at 88-89. On April 27, 2018, the state

  court entered a Nonsuit Order, Doc. 9-1 at 280, and on May 23, 2018, Plaintiff filed the present

  action against the PAC Defendants and the The Daily Press, Inc.("Daily Press"). Doc. 1.

         On June 19, 2018, the PAC Defendants filed their Motions to Dismiss for Failure to State

                                                 1
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 2 of 16 PageID# 3714
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 3 of 16 PageID# 3715
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 4 of 16 PageID# 3716
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 5 of 16 PageID# 3717
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 6 of 16 PageID# 3718
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 7 of 16 PageID# 3719
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 8 of 16 PageID# 3720
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 9 of 16 PageID# 3721
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 10 of 16 PageID# 3722
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 11 of 16 PageID# 3723
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 12 of 16 PageID# 3724
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 13 of 16 PageID# 3725
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 14 of 16 PageID# 3726
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 15 of 16 PageID# 3727
Case 4:18-cv-00058-HCM-RJK Document 104 Filed 04/03/19 Page 16 of 16 PageID# 3728
